No opinion was rendered. An order was entered reciting that the court were of opinion that the decrees of the orphans court and the prerogative court should be reversed for the want of a full and proper hearing in said courts below, and adjudging that the decree of the orphans court admitting the paper, purporting to be the will of Thomas H. Turner, to probate as his last will and testament, together with the decree of the prerogative court affirming the same, be reversed with costs, and leave was given to the appellant to cross-examine the proponent in the prerogative court on the whole case, and to testify to the same extent, and that both sides recall the witnesses for re-examination or cross-examination, and that new testimony might be put in.
For affirmance — None.
For reversal — The Chief-Justice, Depue, Dixon, Magie, Reed, Van Syckel, Meets, Bogert, Krueger, Smith — 10.